DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an identification unit; a determination unit; and a data transmission unit, in claim 1; the identification unit and the determination unit, in claim 2; the determination unit, and the identification unit, in claim 3; the determination unit and the identification unit, in claim 4; the data transmission unit, in claim 5; the data transmission unit, in claims 6 and 7; the data transmission unit, in claim 8; a display control unit and the data transmission unit, in claim 9; the data transmission unit, in claim 10; the identification unit, in claim 11.

In the specification, in paragraphs 0049, 0051, 0057-0058, 0061, 0062, 0063, 0065, 0067-0068, 0069, 0071, 0073-0074, 0075, 0077, 0078, 0079, 0085, 0093, 0094, 0102, 0107, 0182 and 0193 of the USPGPUB version (US 2021/0232862 A1), i.e., identification unit 106, and/or, in the drawings, in figure 2 (identification unit 106), in figure 11 (S2), in fig. 12 (identification unit 106), in figures 17-18 (identification means 71) and in figures 19-20 (identification means 71), and in par 0093 “That is, the CPU that reads the data providing program as described above may operate as the learning unit 103, the identification unit 106”, is/are interpreted to read on: an/the identification unit, in claims 1,  2, 3, 4 and 11. 

In the specification, in paragraphs 0049, 0069, 0070, 0071-0072, 0073, 0074, 0075-0077, 0079-0081, 0093, 0103, 0104, 0107, 0171, 0183 and 0194 of the USPGPUB version (US 2021/0232862 A1), (i.e., determination unit 111), and/or, in the drawings, in figure 2 (determination unit 111), in figure 11 (S3), in figure 12 (determination unit 111), in figures 17-18 (determination means 72) and in figures 19-20 (determination means 72), and in par 0093 “That is, the CPU that reads the data providing program as described above may operate as the learning unit 103, the identification unit 106, the label reception unit 110, the transmission target data determination unit 111”, is/are interpreted to read on: a/the determination unit, in claims 1, 2, 3 and 4. 

In the specification, in paragraphs 0049, 0081-0086, 0090-0093, 0096, 0105-0107, 0148-0149, 0161, 0165, 0171, 0184, 0188 and 0195 (“a data transmission unit 113”) and/or in the drawings, in figure 1 (data transmission unit 113), in figure 11 (SS4),  in figure 12 (data transmission unit 113), in figures 17-18 (data transmission means 73) and in figures 19-20 (data transmission means 73), and in par 0093 “The data transmission unit 113 is realized by, for example, a central processing unit (CPU) of the computer 102”, is/are interpreted to read on: a/the data transmission unit, in claims 1, 5, 6, 7, 8, 9 and 10. 

In the specification, in paragraphs 0049, 0087, 0089, 0093 (i.e., the display control unit 115 are also realized by, for example, the CPU of the computer 102) and 0187, and/or in the drawings, in figures 2 and 12 (display control unit 115) and in figure 18 (display control means 74), is/are interpreted to read on: a display control unit, in claim 9. 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Warren Lytle, Jr. (Registration No. 39,283) on 18 August 2022.

The application has been amended as follows: 
In the abstract:
In the abstract, line 1, after “Identification”, change “means 71” to --unit--.
In the abstract, line 2, after “Determination”, change “means 72” to --unit--.
In the abstract, line 4, after “transmission”, change “means 73” to --unit--.

In the claims:
In claim 9, line 7, before “operator”, change “the” to --an--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, OKONOGI (US 2016/0098636 A1) discloses a data providing system comprising: an identification unit that identifies an object indicated by data (i.e., see par 11, create the teacher data by classifying the extracted data, see par 107, an image maybe classified as an image in which a moving object such a person, a car) and machine learning system by using the teacher data and creates model data (see par 0148); a determination unit that determines whether or not the data is transmission target data (see pars 0073-0076, user executes labeling, assigns the label, and see pars 0146-0198 and see figures 7, 8 and 9, i.e., transmission target data is obtaining reliability,  confirm a reliability and confirmation result (see fig. 9) and displays the still image, user executes labeling and assigns the label, by pressing a button indicating the label).  
The closest prior art of record, namely, OKONOGI (US 2016/0098636 A1) does not disclose, teach or suggest, an identification unit that identifies an object indicated by data by applying the data to a model learned by machine learning; a determination unit that determines whether or not the data is transmission target data to be transmitted to a predetermined computer based on a result obtained by applying the data to the model; and a data transmission unit that transmits the data determined to be the transmission target data to the predetermined computer at a predetermined timing, as recited in independent claim 1.  
Claims 2-11 are allowable because claims 2-11 are dependent on allowable independent claim 1 above.

Independent claim 16 is directed to a data providing method, type of claim. Claim 16 recites the same and/or similar claim limitations or features, as recited in the analogous system claim of independent claim 1 above. Therefore, claim 16 is allowable over the closest prior art of record, namely, OKONOGI (US 2016/0098636 A1), discussed above, for the same and/or similar reasons, as discussed above in independent claim 1 above.

Regarding independent claim 18, the closest prior art of record, namely, OKONOGI (US 2016/0098636 A1) discloses a non-transitory computer-readable recording medium (see pars 0014, 0295 and 0349) in which a data providing program is recorded, the data providing program causing a computer to execute. 
Independent claim 18 is directed to a non-transitory computer-readable recording medium in which a data providing program is recorded, the data providing program causing a computer to execute, type of claim. Claim 18 recites the same and/or similar claim limitations or features, as recited in the analogous system claim of independent claim 1 above. Therefore, claim 18 is allowable over the closest prior art of record, namely, OKONOGI (US 2016/0098636 A1), discussed above, for the same and/or similar reasons, as discussed above in independent claim 1 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TANIMOTO et al. (US 2018/0075360 A1) teaches accuracy estimating model generation, estimates accuracy of a model that is learned (see the title and the abstract). 

INOSHITA (US 2021/0133495 A1) teaches select models to be recommended to an operator, display screen for presenting identification corresponding to models selected and the operator designates the identification system. Model integration generates a model by integrating the models corresponding to the identification systems designated by the operator on the screen (see the abstract).

INOSHITA (US 2021/0224537 A1) teaches learning a model to identify object by using training data. Relearning the model using training data including the label for the data determined based on identification result (see the abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677